COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-21-00545-CR
Trial Court Cause
Number:                    250807
Style:                     Martin Felts v. The State of Texas


Date motion filed*:        9/26/2022
Type of motion:            Unopposed Motion to Consider County Court Briefs
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
          The Court will consider materials, including briefs, that are included in the Clerk’s Record.




Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Date: September 29, 2022